                       UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO

 IN RE:
                                                  CASE NO.: 19-12023-jps
 SOMICA D. BUTLER
                                                  CHAPTER 7
 DEBTOR
                                                  JUDGE JESSICA E. PRICE SMITH

                                                  MOTION OF U.S. BANK NATIONAL
                                                  ASSOCIATION FOR RELIEF FROM
                                                  STAY

                                                  PROPERTY ADDRESS:
                                                  12900 SHADY OAK BLVD. GARFIELD
                                                  HEIGHTS, OH 44125-3853


       U.S. Bank National Association (hereinafter “Movant”) and hereby moves this Court,

under Bankruptcy Code §§361, 362, 363 and other sections of Title 11 of the United States

Code, under Federal Rules of Bankruptcy Procedure 4001 and 6007 and under Local Bankruptcy

Rule 4001-1 for an Order conditioning, modifying or dissolving the automatic stay imposed by

Bankruptcy Code §362 and for abandonment of property under Bankruptcy Code §554.

                               MEMORANDUM IN SUPPORT

       1.     The Court has jurisdiction over this matter under 28 U.S.C. §§157 and 1334. This

is a core proceeding under 28 U.S.C. §157(b)(2). The venue of this case and this Motion is

proper under 28 U.S.C. §§1408 and 1409.

       2.     On March 29, 2011 the debtor Somica D. Butler executed an Open-End Mortgage

in favor of Union National Mortgage Co. in the amount of $72,114.00. Such loan was evidenced

by a PROMISSORY NOTE dated March 29, 2011 (the “Note”), a copy of which is attached as

Exhibit A.




19-12023-jps     Doc 12     FILED 05/30/19      ENTERED 05/30/19 16:14:26          Page 1 of 9
        3.      To secure payment of the Note and performance of the other terms contained in it,

the debtor Somica D Butler executed a Security Agreement in favor of Union National Mortgage

Co. dated March 29, 2011 (the “Security Agreement”). The Security Agreement granted a lien

on the 12900 Shady Oak Blvd. Garfield Heights, OH 44125-3853 owned by Somica D Butler

(the “Collateral”). The Collateral is more fully described in the Security Agreement (check

one):

                         attached as Exhibit B;

                          OR

                         contained in the Note, attached as Exhibit A.

        4.      The lien created by the Security Agreement was duly perfected by (check all that

                apply):

                         Filing of the Security Agreement in the office of the Cuyahoga County
                          Recorder on March 30, 2011.

                         Filing of the UCC-1 Financing Statement in the office of
                          ________________________________________ on .

                         Notation of the lien on the Certificate of Title.

                         Other (state with particularity)_________________________________.

A copy of the recorded Security Agreement is attached as Exhibit B. Based on the debtor’s

Schedules, the lien is the 1st lien on the Collateral.

        5.      The entity in possession of the original Note as of the date of this Motion, is

                               U.S. BANK NATIONAL ASSOCIATION
                                       4801 Frederica Street
                                       Owensboro, KY 42303




                                                     2




19-12023-jps        Doc 12      FILED 05/30/19       ENTERED 05/30/19 16:14:26         Page 2 of 9
     6.    The entity servicing the loan is: the Movant U.S. Bank National Association.

     7.    The Note was transferred, as evidenced by the following:

           a.      If the Collateral is real estate:

                   i.      Under Uniform Commercial Code § 3-203(a) as applicable under
                           state law in effect where the property is located, from the original
                           lender:

                                  N/A.

                                   OR

                                  By endorsement on the Note,
                                   payable to U.S. Bank National Association.

                                   AND

                                  By blank endorsement on the Note.

                                   OR

                                  By allonge attached to the Note,
                                   payable to_______________________________________.

                                   OR

                                  By blank allonge, attached to the Note.

                                   OR

                                  The Note is not endorsed to the Movant, or is not endorsed
                                   in blank with an allegation that the Movant is in possession
                                   of the original Note. The factual and legal basis upon
                                   which the Movant is entitled to bring this motion is
                                   (explain with particularity and attach supporting
                                   documentation):
                                   ___________________________________________

                                   OR




                                               3




19-12023-jps    Doc 12   FILED 05/30/19         ENTERED 05/30/19 16:14:26          Page 3 of 9
                                  By endorsement on the Note or by allonge attached to the
                                   Note, through a power of attorney. If this box is checked,
                                   a copy of the power of attorney is attached as Exhibit
                                   <___>. Explain why it provides Movant the authority to
                                   endorse the Note:
                                   ___________________________________________

                   <ii.     Under Uniform Commercial Code § 3-203(a) as applicable under
                            state law in effect where the property is located, from the <FIRST
                            TRANSFEREE> to < _____________________________> [ADD
                            ADDITIONAL TRANSFER SECTIONS AS APPROPRIATE.
                            THE LAST TRANSFEREE MUST BE THE MOVANT].>

                   <iii.    A court has already determined that Movant has the ability to
                            enforce the Note with a judgment dated <INSERT DATE OF
                            JUDGMENT> in the <INSERT NAME OF COURT>. A copy of
                            the judgment is attached at Exhibit <_>.>

                   <iv.     Other__________________________________ [explain].>

           b.      If the Collateral is not real estate (check one):

                                  N/A.

                                   OR

                                  From the original lender to <FIRST TRANSFEREE> by
                                   <STATE METHOD OR DOCUMENT EFFECTING
                                   TRANSFER> [ADD ADDITIONAL TRANSFER
                                   SECTIONS AS APPROPRIATE. THE LAST
                                   TRANSFEREE MUST BE THE MOVANT.]

     8.    The Security Agreement was transferred as follows (check one):

                                  N/A.

                            OR

                                  By assignment of mortgage recorded November 9, 2017 in
                                   the Cuyahoga Co. Records (see attached Ex. D)




                                              4




19-12023-jps    Doc 12     FILED 05/30/19      ENTERED 05/30/19 16:14:26         Page 4 of 9
          9.    The value of the Collateral is $69,600.00. This valuation is based on the

Cuyahoga Co. Auditor. (see attached Ex. E)

          10.   As of the date of this Motion, there is currently due and owing on the Note the

outstanding principal balance of $61,469.89 plus interest accruing thereon at the rate of 4.2500%

per annum ($7.26 PER DAY) from October 1, 2018 forward, as described in more detail on the

worksheet together with other charges due as provided in the promissory note. The total provided

in this paragraph cannot be relied upon as a payoff quotation.

          11.   The amount due and owing on the Note as set forth in paragraph 10 DOES NOT

include a credit for the sum held in a suspense account by the Movant. The amount of the credit

is N/A.

          12.   Other parties known to have an interest in the Collateral besides the debtor(s), the

Movant, and the trustee are (check all that apply):

                      N/A.

                                       Treasurer, for real estate taxes

                      <CO-OWNERS, IF APPLICABLE, STATE NAME>.

                      The City of Lakewood holds a judgment lien in the amount of $205.72

          13.   The Movant is entitled to relief from the automatic stay under Bankruptcy Code

§362(d) for these reason(s) (check all that apply):

                      Debtor has failed to provide adequate protection for the lien held by the
                       Movant for these reasons: <EXPLAIN>




                                                  5




19-12023-jps        Doc 12    FILED 05/30/19      ENTERED 05/30/19 16:14:26            Page 5 of 9
                       Debtor has failed to keep the Collateral insured as required by the Security
                        Agreement.

                       Debtor has failed to keep current the real estate taxes owed on the
                        Collateral.

                       Debtor has failed to make periodic payments to Movant for the months of
                        November 1, 2018 forward, which unpaid payments are in the aggregate
                        amount of $4,225.20 through April 1 2019. The total provided in this
                        paragraph cannot be relied upon as a reinstatement quotation.

                       Debtor has no equity in the Collateral, because the Collateral is valued at
                        $69,600, and including the Movant’s lien, there are liens in an aggregate
                        amount of $208,559.98 on the collateral. This figure includes the
                        debtor’s homestead exemption of $145,425.

                       Other cause (set forth with specificity):____________________________

         14.     Movant has completed the worksheet, attached as Exhibit C.

         15.     Movant is entitled to an order directing the trustee to abandon the Collateral under

      11 U.S.C. §554(b) for these reasons (check all that apply):

                      The Collateral is burdensome to the estate because
                 ___________________________________________________________.

                       The Collateral is of inconsequential value and benefit to the estate because
                        upon liquidation of the Collateral no proceeds will remain for the benefit
                        of the estate.


16.      Debtor executed a promissory note secured by a mortgage or deed of trust. The

promissory note is either made payable to Creditor or has been duly indorsed. Creditor is the

original mortgagee or beneficiary or the assignee of the mortgage or deed of trust.




                                                  6




19-12023-jps         Doc 12   FILED 05/30/19       ENTERED 05/30/19 16:14:26           Page 6 of 9
WHEREFORE, Movant prays for an order from the Court:

      (a)    granting Movant relief from the automatic stay of Bankruptcy Code §362 to
             permit Movant to proceed under applicable nonbankruptcy law; AND

      (b)    AUTHORIZING AND DIRECTING THE CHAPTER 7 TRUSTEE TO
             ABANDON THE COLLATERAL UNDER BANKRUPTCY CODE §554.


                                         Respectfully submitted,



                                         /s/ Mark R. Lembright
                                         ALBERTELLI LAW PARTNERS OHIO, LLC
                                         BY: Mark R. Lembright (0041545)
                                         Counsel for Movant
                                         1001 Lakeside Avenue, Suite 1300
                                         Cleveland, OH 44114
                                         Phone: (216) 588-1500
                                         Fax: (216) 771-4334
                                         mlembright@alaw.net




                                            7




19-12023-jps   Doc 12    FILED 05/30/19     ENTERED 05/30/19 16:14:26         Page 7 of 9
                                      PROOF OF SERVICE

               I certify that on the 30th of May, 2019, copies of the foregoing were served by

mailing the same by ordinary U.S. Mail, postage prepaid, and/or electronically as permitted by

local rule, to the persons listed below.

Served by Regular U.S. Mail
Somica D. Butler
6414 Meadowbrook Road
Cleveland, OH 44125
Debtor

The City of Lakewood
12805 Detroit Ave.
Lakewood, OH 44107

Electronic Mail Notice List

Debtor’s Attorney
Matthew Alden
malden@lawlh.com

Trustee
Kari B. Coniglio
kbconiglio@vorys.com




                                                8




19-12023-jps      Doc 12      FILED 05/30/19    ENTERED 05/30/19 16:14:26           Page 8 of 9
Office of the U.S. Trustee
Howard M. Metzenbaum U.S. Courthouse
201 Superior Ave. East Ste. 441
Cleveland, OH 44114

                                       Respectfully Submitted,

                                       /s/ Mark R. Lembright
                                       ALBERTELLI LAW PARTNERS OHIO, LLC
                                       BY: Mark R. Lembright (0041545)
                                       Counsel for Movant
                                       1001 Lakeside Avenue, Suite 1300
                                       Cleveland, OH 44114
                                       Phone: (216) 588-1500
                                       Fax: (216) 771-4334
                                       mlembright@alaw.net
19-010752




                                         9




19-12023-jps   Doc 12   FILED 05/30/19    ENTERED 05/30/19 16:14:26   Page 9 of 9
